DETAILED ACTION
This office action follows a response filed on June 7, 2022.  Claims 1, 10, 22, 23, 33, 40, 41, 47, and 48 were amended to correct matters of form.  Claims 1-48 are pending.


Double Patenting
Claims 44-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 30 of copending Application No. 16/833,992.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a hydrogenated C6-C100 polyolefin product having a methylene content in a range of about 1 to about 98 wt % and a cetane number of about 48 or greater.  Claims of the instant application are an obvious embodiment of copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
The rejections of claims under 35 U.S.C. 112(b), set forth in paragraphs 11 to 14 of the previous office action dated March 7, 2022, have been withdrawn in view of claim amendments.  

The rejection of claims 44-46 on the ground of nonstatutory double patenting over claims 29 and 30 of copending Application No. 16/833,992, set forth in paragraph 16 of the previous office action, has been maintained.  
The terminal disclaimed filed on June 7, 2022 has not been approved because the person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney or agent of record. 37 C.F.R. 1.321(a) and (b).  
	Power of attorney can be given to a customer number wherein all practitioners listed under the customer number have power of attorney.  If power of attorney is given to a list of practitioners by registration number, the list may not comprise more than ten (10) practitioners, or a separate paper signed by a 37 C.F.R. 1.33(b) party must be in the record identifying which of the practitioners, up to ten, are recognized as having power of attorney.  A representative of the assignee who is not of record cannot sign a terminal disclaimer unless it is established that the representative is a party authorized to act on behalf of the assignee. 
Please resubmit the terminal disclaimer in response to this office action.  No fee is required.


Allowable Subject Matter
Claims 1-43, 47, and 48 are allowed for the reasons elucidated in paragraph 17 of the office action dated March 7, 2022.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762     
August 8, 2022